Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments with respect to claims 1-3 have been fully considered and are persuasive.  The 35 UCS 103 rejection of claims 1-3 has been withdrawn. 

Drawings
The following changes to the drawings are being suggested by the examiner:
Label the claimed “a synchronous wheel axle inside the nodule body”
Label “a coupling”
Both of these elements are seen in claim 1 and each and every claimed element should be shown in the drawings.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1, line 26: the term “motordrives” should read as “motor drives”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3 are allowed.
The most pertinent prior art is Kennedy. This prior art teaches most of the claim limitations but is silent regarding “the magnetic drive device comprises a stepping motor and a magnetic driving wheel; and the magnetic drive device stepping motor drives a synchronous wheel-belt transmission, so that the magnetic driving wheel is rotated; the module body stepping motor drives the probe to reciprocate.  There is no evidence in Kennedy that one of ordinary skill in the art would have modified the system to include a second stepping motor for the magnetic drive device. The apparatus in Kennedy is suction cupped to the surface under test and does not move in the X-axis as depicted in amended Figure 4, filed 3/8/2022. There is no evidence within Kennedy to support to modification to alter its configuration so that it can move in the claimed X-axis. This feature allows the scanning device to scan circumferentially around the subject under test. For these reasons and those presented in the remarks filed on 3/8/2022
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/            Primary Examiner, Art Unit 2863